Memoeabdum Per Curiam.
The defendant’s liability under the contract is limited to the sum of $25; it is adequately shown *479by the evidence that this limitation was sufficiently brought to plaintiffs’ attention and constituted a contract between the parties.
The judgment should, be modified by reducing plaintiffs’ recovery to the sum of $25, with costs, and as modified affirmed, with $25 costs to appellant to be set off against plaintiffs’ judgment.
Hammer, Shientag and Eder, JJ., concur.
Judgment accordingly.